


EXHIBIT 10.2
August 2014




REGIONS FINANCIAL CORPORATION
USE OF CORPORATE AIRCRAFT POLICY




OBJECTIVE
Regions Financial Corporation (“Regions”) has designed this Use of Corporate
Aircraft Policy (this “Policy”) to set forth the criteria and procedures
applicable to the use of all aircraft operated by Regions and/or its
subsidiaries or affiliates (collectively, the “Company”). This Policy is
intended to comply with Company objectives and applicable laws, rules, and
regulations and shall be amended from time to time as necessary or appropriate
to ensure continued compliance with such laws, rules, and regulations as in
effect at such time. In addition, the following key points are addressed in this
Policy:


1.
Who has access to the aircraft?

2.
For what purposes may the aircraft be used?

3.
In which circumstances is use of the aircraft to be paid for by the passenger?

4.
What are the tax and disclosure implications of aircraft use?



SCOPE
This Policy is applicable to use of all aircraft operated by the Company
(“Company Aircraft”).


PURPOSE OF COMPANY AIRCRAFT
The Company operates Company Aircraft to provide business and non-business air
transportation services for Company executives, associates and directors, and
their guests, and to transport Company property. The Company shall not offer
common carriage or transportation for hire and shall seek reimbursement for
transportation only as described in this Policy.


Use of Company Aircraft maximizes productivity and availability of key personnel
by permitting them to travel more efficiently, allowing them to focus their time
and energy on achieving Company objectives. Use of Company Aircraft also ensures
added measures of security for passengers by reducing the risk of potential or
actual known or unknown threats to high profile personnel.


DEFINITIONS
This Policy will reference different types of usage of the aircraft, which are
defined as follows:


Business Travel means travel primarily within the scope of the business of the
Company.


•
Examples of Business Travel include, but are not limited to, travel to attend
meetings with Company customers, travel to attend Company, Board or Board
Committee meetings, and other travel that generally furthers the business
purposes of the Company. The mere fact that a passenger also accomplishes a
personal goal or receives a personal benefit shall not preclude the travel from
being deemed Business Travel, provided the accomplishment of the personal goal
or receipt of a personal benefit is incidental to the overall business-related
purpose of the trip.

•
If questions arise over the characterization of a flight as Business Travel or
Personal Travel, the Chief Executive Officer (“CEO”) of the Company or his or
her designee shall determine the appropriate characterization, unless the
passenger is the CEO,





--------------------------------------------------------------------------------




in which case the determination shall be made by the Compensation Committee of
the Board of Directors of Regions, or the full Board of Directors of Regions.


Personal Travel means travel that is not primarily within the scope of the
business of the Company.
 
•
Examples of Personal Travel include, but are not limited to, travel for
vacation, travel to attend a family function (such as a funeral, birth, or other
occasion), and travel to receive medical treatment (other than medical services
required by the Company).

•
Personal Travel includes trips in which a business objective is achieved if that
business objective is merely incidental to the overall personal purpose of the
trip.

•
A trip may include both Personal Travel and Business Travel. For example, travel
from Point A to Point C with a stop in Point B may be both Personal Travel and
Business Travel if the trip from Point A to Point C is purely for business
purposes, but the stop in Point B is for personal purposes. However, if a stop
between Point A and Point C is necessary (such as for refueling) and Point B
creates no additional expense to the Company over the least expensive location
for a stop, then the stop at Point B shall be considered incidental to the
business purpose of the trip, notwithstanding any personal benefit that the
passenger may receive by stopping at Point B.



Incremental Cost means the actual cost to the Company of a passenger’s travel
over the cost the Company would have incurred absent that passenger’s travel.


•
For example, if an associate traveling on Business Travel takes along a spouse
or other personal guest, any additional costs specifically attributable to the
travel of the spouse or guest are Incremental Costs.

•
The Incremental Cost of a trip includes only the costs applicable to the trip,
not the cost of owning and maintaining the aircraft.



Deadhead Flights are flights the Company Aircraft makes without passengers that
are directly related to Business Travel or Personal Travel. Deadhead Flights
will be deemed to have the same character as the Business Travel or Personal
Travel they facilitate. For example, if an associate travels on business, the
flight of Company Aircraft to pick him up before his Business Travel would be
deemed Business Travel, as would the return of the aircraft after dropping him
off at the end of his travel.


Reimbursable Amount means the specific items listed in 14 C.F.R. §91.501(d)
which may be paid by a Permitted Person to the Company if the Permitted Person
has entered into a time sharing arrangement with the Company. These items
include the costs of the following:


1.
Fuel, oil, lubricants, and other additives.

2.
Travel expenses of the crew, including food, lodging, and ground transportation.

3.
Hangar and tie-down costs away from the aircraft's base of operation.

4.
Insurance obtained for the specific flight.

5.
Landing fees, airport taxes, and similar assessments.

6.
Customs, foreign permit, and similar fees directly related to the flight.

7.
In-flight food and beverages.

8.
Passenger ground transportation.

9.
Flight planning and weather contract services.

10.
An additional charge of up to 100% of the cost of fuel, oil, lubricants, and
other additives.





--------------------------------------------------------------------------------






ACCESS TO AIRCRAFT
The following “Permitted Persons” shall have access to the aircraft, in the
following order of priority:


1.
The Chairman of the Board of Directors and the CEO.

2.
The Lead Independent Director of the Board of Directors of Regions (the
“Board”).

3.
Board Members to facilitate their efficient attendance at Board and Board
Committee meetings.

4.
Executive Council and Operating Committee members.

5.
Other members of senior management, as approved by the CEO.

6.
In appropriate circumstances, associates with a business related purpose for the
travel and contractors, consultants, customers, potential customers, and other
individuals who have a business relationship with the Company, all as approved
by the CEO, provided however that the CEO shall, in a case by case basis,
determine whether such individual may be in a higher priority category.

 
Permitted Persons shall be permitted to bring spouses and other personal guests
on otherwise-approved Business Travel and Personal Travel, provided the
Permitted Person accompanies the guest on the flight. Generally, spouses and
guests of Permitted Persons are not permitted to fly on the Company Aircraft
unaccompanied by the Permitted Person, with exceptions to be specified by the
CEO, or in the case of the CEO, by the Lead Independent Director of the Board.


Generally, use of the Company Aircraft for customer business development or for
civic, charitable or humanitarian reasons requires the written approval of the
CEO.


TREATMENT OF TRAVEL


Business Travel


Policy: Commercial travel for business purposes is encouraged except in cases
where travel by Company Aircraft offers distinct advantages to the Company. In
support of this principle, Permitted Persons shall be permitted to use Company
Aircraft for appropriate Business Travel, subject to reasonable restrictions for
scheduling and availability. Additionally, Permitted Persons are encouraged to
schedule their Business Travel to coincide with the travel of other Permitted
Persons so as to minimize the Incremental Cost to the Company. Where possible,
Deadhead Flights are to be avoided.


Tax Considerations:


•
If the travel is solely Business Travel, the Permitted Person should have no tax
consequences if traveling alone or in the company of other Permitted Persons.

•
If the Business Travel includes one or more personal flights, the Company shall
value the personal portion using the Standard Industry Fare Level (“SIFL”) rates
as periodically published by the U.S. Department of Transportation and shall
include such amount in the Permitted Person’s taxable income reported to the
Internal Revenue Service (“IRS”) for the year of travel, to the extent that such
amount exceeds the amount paid by the Permitted Person to the Company for the
trip, if any.

•
If the Permitted Person is accompanied by a spouse or other guest, the spouse’s
or guest’s travel shall be valued using the SIFL rates and shall be included in
the Permitted Person’s taxable income for the year of travel, to the extent that
such amount exceeds the amount paid by the Permitted Person to the Company for
the trip, if any.





--------------------------------------------------------------------------------






SEC Reporting: If the Permitted Person is a named executive officer (“NEO”)
under the reporting rules of the Securities and Exchange Commission (“SEC”), the
following shall apply:


•
If the travel is solely Business Travel, there shall not be any amount
reportable.

•
If the travel includes one or more personal flights, the Company shall report
the Incremental Cost of the Personal Travel as a perquisite in its annual proxy
filings.

•
If the Permitted Person is accompanied by a spouse or other guest, any
non-deminimis Incremental Cost of the spouse’s or guest’s travel shall be
treated as a perquisite in the Company’s annual proxy filings.

•
The amount reported shall not include any amount paid by the Permitted Person to
the Company for the trip, if any.



Cost Allocation: In general, the Company will pay 100% of the cost of Business
Travel. However, in unusual circumstances, Business Travel may be contingent
upon the Permitted Person entering into a time sharing agreement and reimbursing
the Company for the reimbursable amount.


Personal Travel


Policy: The CEO shall have use of the Company Aircraft for Personal Travel
without reimbursement to the Company up to a maximum value of $100,000 per year.
The annual maximum value shall be determined based on calculating the full
Incremental Cost for the operation of the aircraft as required under SEC rules
for proxy reporting and as determined by the Company from time to time. In the
event the value of any Personal Travel by the CEO exceeds $100,000 annually, the
CEO shall be required to reimburse the Company for the full Incremental Costs of
such use under a time sharing agreement entered into between the CEO and the
Company.


Permitted Persons other than the CEO are encouraged to use commercial aircraft
for Personal Travel. However, with advance approval of the CEO or his designee,
a Permitted Person may use the Company Aircraft for Personal Travel in the
following circumstances:


•
Allowing the spouse or other guest of the Permitted Person to travel with the
Permitted Person, where the Permitted Person is engaged in Business Travel.
Except in unusual circumstances, a spouse or guest will be permitted only when
the spouse or guest does not preclude Business Travel of other Permitted Persons
on the same trip.

•
Appending Personal Travel to Business Travel in appropriate circumstances.

•
Combining Personal Travel and Business Travel where the Business Travel would be
allowed if the purpose of the Personal Travel did not exist.

•
The Company requests that the Permitted Person use Company Aircraft for security
reasons or other reasons that have a business value to the Company.

•
In the case of a medical or family emergency.



Tax Considerations:


•
If the travel is solely Personal Travel, the Company shall value the Personal
Travel using SIFL rates and shall include such amount in the Permitted Person’s
taxable income reported to the IRS for the year of travel, to the extent that
such amount exceeds the amount paid by the Permitted Person to the Company for
the trip, if any. In valuing the Personal Travel, any legs of travel that
qualify as Business Travel will be disregarded.





--------------------------------------------------------------------------------




•
If the Permitted Person is accompanied by a spouse or other guest, the spouse’s
or guest’s travel shall be valued using the SIFL rates and shall be included in
the Permitted Person’s taxable income reported to the IRS for the year of
travel, to the extent that such amount exceeds the amount paid by the Permitted
Person to the Company for the trip, if any.



SEC Reporting: If the Permitted Person is an NEO under the reporting rules of
the SEC, the following shall apply:


•
The Company shall report the Incremental Cost of the Personal Travel as a
perquisite in its annual proxy filings.

•
If the Permitted Person is accompanied by a spouse or other guest, the
non-deminimis Incremental Cost of the spouse’s or guest’s travel shall be
treated as a perquisite to the NEO in the Company’s annual proxy filings.

•
The amount reported shall not include any amount paid by the Permitted Person to
the Company for the trip, if any.



Cost Allocation: If the Permitted Person has entered into a time sharing
agreement, the Company will seek reimbursement for Personal Travel as provided
for in the agreement up to the maximum reimbursable amount where permissible,
provided however that under appropriate circumstances, the Company may waive
reimbursement subject to appropriate SEC and tax reporting.


NO GROSS-UPS; TAX TREATMENT
Use of the Company Aircraft is provided as a convenience to Permitted Persons
and their guests. As such, the Company makes no promises or guarantees as to the
tax treatment of any travel. Therefore, Permitted Persons and their guests shall
be solely responsible for the tax consequences of their Personal Travel. The
Company shall not provide any NEO or Director with any type of gross-up or other
tax protection related to use of the Company Aircraft. In the event the IRS
recharacterizes a flight as Personal Travel or otherwise determines that the
taxable amount exceeds the amount reported by the Company, the Permitted Person
or guest shall be solely responsible for any additional tax or penalties.


SEATING CAPACITY RULE
Permitted Persons are encouraged to coordinate their travel to coincide with the
Business Travel of other Permitted Persons. As such, the Company will make
available to Permitted Persons the “seating capacity rule” described in the U.S.
Treasury regulations. Pursuant to this rule, if at least 50% of the aircraft’s
seating capacity is used for Business Travel, the Personal Travel of a Permitted
Person on the same flight may be valued at $0. As required by the U.S. Treasury
regulations, this Policy applies only to Permitted Persons who are associates
(not including non-employee Directors) of the Company and to their spouses and
dependent children.


SCHEDULING
The CEO or his designee shall establish a procedure for scheduling the use of
Company Aircraft. The CEO may designate one or more associates of the Company as
an Aviation Department to whom all such scheduling requests may be directed.


In general, the Permitted Person shall submit a completed, signed trip request
form to the Aviation Department as far in advance as possible.


Cancellations should be made as far in advance as possible, and any
cancellations after 4:00 p.m. Central Time on the day before a flight will
result in the person requesting the flight being charged a fee equal to the




--------------------------------------------------------------------------------




cost of fuel for the cancelled flight. This fee may be waived if the
cancellation was due to extraordinary circumstances.


The Aviation Department will determine if the aircraft, crew, and other
resources are available for the trip. If a trip request is not ideally suited
for the Company’s aircraft, or if the trip request cannot be accommodated, the
Aviation Department will inform the Permitted Person at the earliest possible
date.


The Aviation Department may cancel or reschedule flights to ensure compliance
with this Policy or to facilitate higher priority flights.


In the event of multiple trip requests for the same aircraft at the same time,
the Chief Administrative Officer shall assist in prioritizing the trip requests.
First priority shall go to the Business Travel expected to provide the greatest
benefit to the Company.


OTHER CONSIDERATIONS
•
Deadhead Flights are discouraged.

•
Flights should be scheduled, where possible, to make the most efficient and cost
effective use of Company Aircraft, taking into account other Permitted Persons
who may use the aircraft for Business Travel.

•
Short flight segments of less than 115 land miles will not be permitted unless
such segment is a business-related stop on a longer trip that constitutes
Business Travel. Other exceptions to this Policy shall be made at the discretion
of the CEO but shall generally be only for critical business matters.

•
Permitted Persons should be considerate of the wait time of pilots and flight
crew in scheduling their flights, particularly regarding overnight stays.
Generally, overnight stays are to be avoided, and the Company may seek
reimbursement of the costs of overnight stays even in the event of Business
Travel if the CEO deems that an overnight stay could reasonably have been
avoided.

•
No more than three persons with the titles of “Senior Executive Vice President”
and above should travel together without the approval of the CEO.

    
All usage of Company Aircraft must be in accordance with all applicable laws,
rules and regulations. Situations not specifically discussed in this Policy
should be addressed in accordance with the intent and spirit of this Policy. Any
questions should be directed to the Director of Human Resources or his or her
designees.
                                                        


